                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                            /:/Leo
                          MISSOULA DIVISION
                                                                            F£B O5 2019
                                                                        Cterk, U.s   .
                                                                                 ofts.trict Cou
                                                                          District
FIRST INTERSTATE BANK,                               CV 18-94-M-DWM           Misso~~ntana rt



             Plaintiff,

       vs.                                                 ORDER

W RESOURCES, LLC, a Louisiana
limited liability company; KATHY
ANN CRESS, fka KATHY ANN
CRESS WORLEY, an individual; and
UNITED MISSISSIPPI BANK, a
Mississippi corporation

             Defendants.


      Plaintiff First Interstate Bank having filed a Notice of Dismissal pursuant to

Federal Rule of Civil Procedure 41(a)(l)(A)(i) and Defendants having yet to file an

answer,

      IT IS ORDERED that the above-captioned cause is DISMISSED. All

pending motions are MOOT and all deadlines are VACATED.

      DATED this 6 ~ay of February, 2019.



                                      ~               ·\JAM~
                                       Donald W. Molloy, District Judge
                                       United States District Court
